McCALEB, Justice
(dissenting in part).
I do not subscribe to the ruling on Bill No. 1 that it was proper for the district attorney to state in his closing argument to the jury that, in a prosecution for bribery, “ * * * the element of intent to influence the conduct of a witness can be an intent to make that witness lose his temper.”
Under Articles 381 and 382 of the Code of Criminal Procedure (R.S. 15:381, 382), counsel are permitted to argue to the jury the law and the evidence of the case and, while they may draw from the evidence any conclusion which to them may seem fit, they may not draw from such evidence “ * * * an incorrect conclusion of law.”
The crime of public bribery requires that there must be an intent “ * * * to influence his (the offeree’s) conduct in relation to his position, employment, or duty: * * * That is what R.S. 14:118 plainly *823provides. Therefore, if the bribe is offered with any other intent — for example, with a design to either please or displease the offeree — or for any purpose other than to influence the offeree’s conduct in relation to his duty, i. e., to corrupt him, the crime of public bribery is not committed. See 11 C.J.S. Bribery § 2, pp. 844, 845. 12 Am. Jur. (2d) “Bribery”, Section 23, p. 100, declares : “An indictment or information charging bribery must allege that the bribe was offered or received with a corrupt intent.” Razete v. United States, (C.A. 6 Ohio) 199 F.2d 44 and other cases are cited in support of the text.1
It was grievous error for the district judge to allow the jury in this case to decide appellant’s guilt under the erroneous impression that he was amenable under the law to the charge against him even though he had no intent to influence Lieutenant Kordek’s testimony and that it sufficed that the only purpose of the offer was to make him angry.
The cases cited in the majority opinion to the effect that a new trial will not be granted merely because of incorrect conclusions of law drawn by a district attorney in his argument to the jury since it is to be assumed that the judge will properly instruct the jury on the law of the case are-inapplicable here. This is because the record in this case shows that the judge, in overruling the objection of defense counsel, specifically approved the erroneous conclusion of law against which the objection of defense counsel was levelled and refused to-instruct the jury that it was improper. Hence, it will not do to conclude that defendant was not prejudiced.
I think a new trial should be granted.

. Wharton's Criminal Law and Procedure Vol. 3, See. 1381, pp. 773, 774, under the heading “Bribery and Extortion” has the following to say as to the mental state of the accused: “Bribery must be committed with a corrupt intent, that is, with the intent of influencing official action to obtain a result which the party would not be entitled to as a matter of right.” (Italics mine).